Filed 3/4/14 McClain v. Wells Fargo Bank CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


NATTINEQUE A. MCCLAIN,                                               B247246

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC450586)
         v.

WELLS FARGO BANK, N.A. et al.,

         Defendants and Respondents.




         APPEAL from an order of the Superior Court of Los Angeles County. David L.
Minning, Judge. Dismissed.

         Nattineque A. McClain, in pro. per., for Plaintiff and Appellant.

         Severson & Werson, Jan T. Chilton, Erik W. Kemp, Elizabeth H. Andrews and
Kerry Franich for Defendants and Respondents.




                                           ______________________
       Appellant Nattineque A. McClain (McClain) appeals the trial court’s order “lifting
the . . . stay pending the appeal which constituted an[] abuse of the court’s discretion.
Whether a Writ of Mandamus should issue ordering this court to reimpose the Stay.” We
dismiss the appeal for the following reasons: (1) the only issue raised by this appeal was
already decided by this court; (2) the appeal is moot; and (3) the appellate record is
inadequate.
                  FACTUAL AND PROCEDURAL BACKGROUND
       As discussed below, McClain did not provide us with an adequate record from
which we could discern the underlying facts. In order to provide context to this appeal,
we refer to facts and portions of the appellate record contained in McClain’s
contemporaneous appeal of a trial court judgment of dismissal (McClain v. Wells Fargo
Bank, N.A. (Mar. 4, 2014, B244978) [nonpub. opn.]).
Factual Background
       In September 2005, McClain obtained a $375,000 refinance loan from respondent
Wells Fargo Bank, N.A. (Wells Fargo). To secure the loan, she signed a deed of trust
encumbering her residence in Los Angeles.
       Wells Fargo assigned its beneficial interest in the deed of trust to HSBC Bank
USA, N.A. (HSBC), as trustee.
       McClain defaulted. A notice of default was recorded against the property in July
2008. By that time, the loan was over $57,000 in arrears. At a duly noticed trustee’s sale
held in July 2009, HSBC purchased the property.
Procedural Background
       In August 2009, HSBC filed an unlawful detainer action against McClain in Santa
Monica. Eventually, HSBC’s motion for summary judgment was granted and judgment
was entered in its favor. McClain appealed, and her appeal was dismissed.
       On December 3, 2010, McClain filed her initial complaint against Wells Fargo and
HSBC in this action. While Wells Fargo and HSBC’s demurrer was pending, and just
before McClain filed a first amended complaint, the trial court entered an order finding
that this action and the unlawful detainer action were related cases. The order stayed all

                                              2
proceedings in the unlawful detainer action and transferred that action to the same
department (Los Angeles) in which McClain’s civil suit was pending.
       Later, McClain filed a second amended complaint. Wells Fargo and HSBC
demurred to that pleading, and the trial court sustained their demurrer without leave to
amend. A judgment of dismissal was entered, and McClain timely filed a notice of
appeal.1
       Meanwhile, when the trial court sustained Wells Fargo and HSBC’s demurrer, it
lifted the stay and transferred the unlawful detainer action back to Santa Monica for any
and all proceedings.
       In December 2012, in the unlawful detainer action, McClain filed an ex parte
application for a stay of execution of the writ of possession. The trial court denied her
application.
       In January 2013, McClain filed a petition for writ of supersedeas in her appeal
from the judgment of dismissal. (McClain v. Wells Fargo Bank, N.A., supra, B244978.)
We denied that petition.
       In February 2013, McClain filed an ex parte application “to stay judgment and
writ of possession during the pendency of her appeal” in the civil action. The trial court
denied that application.
       Later that month, McClain filed a petition for writ of mandate in the Los Angeles
County Superior Court’s Appellate Division, seeking a stay of execution of the writ of
possession while her appeal from the judgment in her civil suit was pending. That
petition was denied.
       On March 1, 2013, the writ of possession was returned to the unlawful detainer
court satisfied.




1      On March 4, 2014, we affirmed the trial court’s order and judgment. (McClain v.
Wells Fargo Bank, N.A., supra, B244978.)

                                             3
       On March 4, 2013, McClain filed a notice of appeal from the trial court order
denying her ex parte application for a stay in this case. That appears to be the order that
McClain has asked us to review in this appeal.
       In July 2013, McClain filed another petition for a writ of supersedeas in her appeal
from the judgment of dismissal, this time seeking to avoid expungement of her
lis pendens. On August 7, 2013, we denied that petition.
                                      DISCUSSION
I. This court has already decided the only issue raised by this appeal
       As set forth above, McClain filed a petition for writ of supersedeas, seeking a stay
of the unlawful detainer judgment in her civil action. On August 7, 2013, we summarily
denied her petition. As this appeal presents nothing new, there is no reason for us to
revisit the issue.
II. The appeal is moot
       It is well-established that courts do not decide questions whose answers will
“‘have no practical effect or cannot provide the parties with effective relief.’” (Jacobs
Farm/Del Cabo, Inc. v. Western Farm Service, Inc. (2010) 190 Cal.App.4th 1502, 1519.)
Such questions are moot—that is, “‘abstract questions of law’” not born of an “‘actual
controversy between [the] parties.’” (Ibid.)
       The only relief McClain seeks in this appeal is for “the Appellate Court [to] direct
the trial court to reimpose the stay pending the outcome of the appeal of the granting of
the demurrer without leave to amend.” In other words, McClain would like us to order a
stay of execution of the unlawful detainer judgment pending resolution of her appeal
from the judgment dismissing her civil action.
       However, staying execution of the unlawful detainer judgment now would have no
practical effect because that judgment has already been fully executed. The writ of
possession was returned satisfied in March 2013. McClain was then evicted. There is
nothing to stay.
       Moreover, in September 2013, after McClain’s lis pendens was expunged, her
former residence was sold to a bona fide purchaser unaffiliated with either respondent in

                                               4
this action. The rights of that purchaser cannot be affected by any order this court could
enter in a proceeding to which the purchaser is not a party. So, there is no practical relief
that we can award, even if we were to decide that a stay should have been issued a year
ago.
         Accordingly, McClain’s appeal is moot.
III. McClain has not demonstrated reversible error
         Even if we were not to dismiss the appeal, the trial court’s order must be affirmed.
         In addressing an appeal, we begin with the presumption that a judgment or order
of the trial court is presumed correct, and reversible error must be affirmatively shown by
an adequate record. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574; Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) The appellant must “present argument and authority on
each point made” (County of Sacramento v. Lackner (1979) 97 Cal.App.3d 576, 591; Cal.
Rules of Court, rule 8.204(a)(1)(B)) and cite to the record to direct the reviewing court to
the pertinent evidence or other matters in the record that demonstrate reversible error
(Cal. Rules of Court, rule 8.204(a)(1)(C); Guthrey v. State of California (1998) 63
Cal.App.4th 1108, 1115). It is not our responsibility to comb the appellate record for
facts, or to conduct legal research in search of authority, to support the contentions on
appeal. (Del Real v. City of Riverside (2002) 95 Cal.App.4th 761, 768.) An appellant’s
“[f]ailure to provide an adequate record on an issue requires that the issue be resolved
against [the appellant]. [Citation.]” (Hernandez v. California Hospital Medical Center
(2000) 78 Cal.App.4th 498, 502.) If the appellant fails to cite to the record or relevant
authority, we may treat the issue as waived. (Mansell v. Board of Administration (1994)
30 Cal.App.4th 539, 545–546.)
         Moreover, McClain’s election to act as her own attorney on appeal does not entitle
her to any leniency as to the rules of practice and procedure; otherwise, ignorance is
unjustly rewarded. (Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984–985; Lombardi v.
Citizens Nat. Trust Etc. Bank (1955) 137 Cal.App.2d 206, 208–209; Gamet v. Blanchard
(2001) 91 Cal.App.4th 1276, 1284; Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246–
1247.)

                                               5
       The appellate record supplied by McClain is woefully inadequate. Although she is
asking us to evaluate the trial court’s discretion in denying a stay of the unlawful detainer
judgment, she failed to provide us with a copy of respondents’ opposition to her stay
application and the trial court’s reasons for denying the stay. Also missing are her copies
of her second amended complaint. In short, McClain has not overcome the presumption
of correctness of the trial court’s order because she has not provided an adequate record.
(Brown v. Boren (1999) 74 Cal.App.4th 1303, 1320–1321.)
       McClain’s opening brief is no better. The statement of facts contains no citations
to the record whatsoever. The “argument” section contains a generic discussion of the
law governing writs of mandate, but offers no analysis of how that law applies to the
issues she raises on appeal. “[F]ailure of an appellant in a civil action to articulate any
pertinent or intelligible legal argument in an opening brief may, in the discretion of the
court, be deemed an abandonment of the appeal justifying dismissal.” (Berger v. Godden
(1985) 163 Cal.App.3d 1113, 1119.)
       In the “conclusion” section of her opening brief, McClain suggests that her appeal
automatically stayed proceedings in the unlawful detainer action pursuant to Code of
Civil Procedure section 916. Code of Civil Procedure section 916, subdivision (a),
provides that an appeal stays “proceedings in the trial court upon the judgment or order
appealed from or upon the matters embraced therein or affected thereby, including
enforcement of the judgment or order, but the trial court may proceed upon any other
matter embraced in the action and not affected by the judgment or order.” An appeal
does not stay proceedings on “ancillary or collateral matters which do not affect the
judgment [or order] on appeal” even though the proceedings may render the appeal moot.
(Betz v. Pankow (1993) 16 Cal.App.4th 931, 938.)
       Here, the enforcement of the unlawful detainer judgment is not a proceeding on
the judgment of dismissal of McClain’s civil suit. Rather, it was rendered in a separate
action. Though the two separate proceedings were pending in the same department for a
time as related proceedings, they were never consolidated, and the order sustaining the
demurrer severed the cases, sending the unlawful detainer action back to the department

                                              6
that had originally handled it for any further proceedings. Thus, the judgment dismissing
the civil suit did not affect the previously entered unlawful detainer action or vice versa.
If McClain’s appeal from the judgment had any merit, then we would have reversed the
judgment and remanded for further proceedings on her second amended complaint,
regardless of the fact that the unlawful detainer judgment had been enforced meanwhile.

                                   DISPOSITION
       The appeal is dismissed. Respondents are awarded their costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                           ______________________________, J.
                                                 ASHMANN-GERST

We concur:


_______________________________, P. J.
           BOREN


_______________________________, J.*
           FERNS




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                              7